DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/30/2021 has been entered.
 
Response to Arguments
The previous objections to claim 4 have been overcome.  However, the amendments have caused a new objection to claim 4.
Applicant's arguments filed 07/30/2021 have been fully considered but they are not persuasive.  Therefore, the same rejections have been maintained and modified to meet the newly recited details.
In particular, Applicant argues that “the fixing groove … is not in communication nor does it meet with the through grooves.”  This is not persuasive because, as shown in the marked-up copy of Figure 2 of JPH0649934 below, the labeled fixing groove 2a and 

    PNG
    media_image1.png
    308
    830
    media_image1.png
    Greyscale

communication and do meet each other.  In fact, it appears that they intersect each other since there is no wall or other barrier that delineates where one of these grooves ends and the other begins.

Claim Objections
Claim 4, line 26 is objected to because there is no article, such as  --a--  before “free.”  
Claim 4, lines 23-24 are objected to because the phrase “is in communication” is regularly applied to electronic signals or interpersonal dialogue, such that a phrase such as --intersects--  is recommended.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clough (US 7364239) in view of Lu (US 5749124) and JPH0649934.
Clough shows an apparatus for adjusting a headrest wing in Figures 1, 5-6, and 65-69, which apparatus use a mechanism known as a constant torque hinge or a spring clutch to hold a wing of the headrest in a position to which it is rotated.  However, Clough does not disclose using more windings of the spring(s) or wire(s) wound in one direction than the windings of the spring(s) or wire(s) wound in the other direction to make the operational torque required to push the wing different from the operational torque required to pull the wing.
On the other hand, Lu shows in Figures 1-4 a similar constant torque hinge or spring clutch mechanism for holding a display in a position to which it is rotated, and further shows a plurality of springs wound in both clockwise and counterclockwise directions, and a different number of windings in one directions as opposed to the other.  
It would have been obvious to apply the teachings of plural oppositely wound springs with a different number of total windings in one direction than the other in order 
Clough and Lu provide the details set forth above, including the case shown by the leaves of the hinge in Figure 6 of Clough, but lack showing a case with a first and second through-groove formed at opposing surfaces of the case with one of the through-grooves having a larger diameter than the other and a cap installed at the surface having the larger through-groove, and lacks a fixing groove on an inner surface of the case locating. 
On the other hand, JPH0649934 shows a similar friction hinge, and further shows a case 2, a cap 4, through-grooves with respective smaller and larger diameters, and a fixing groove 2a on an inner wall of the case 2 and receiving an end 3a of wire 3 in the fixing groove 2a, as shown in Figures 1-5 of JPH0649934.
It would have been obvious to provide a case having a fixing groove on an inner wall and through-grooves at respective first and second ends, with the second end having a larger diameter through groove than the first end, and to install a cap at a second end surface of the case of Clough, as taught by JPH0649934, because doing so would provide the benefit of holding the rod and springs in place so that they don’t fall out axially from the case.
A copy of the claims is provided below with parenthetical explanations and/or reference numerals showing how each of the claimed features is met. 

a headrest body (42);
a headrest wing (50) being configured to maintain a specific angle with respect to the headrest body;
a rotating rod (55 in Figure 6 and 326 in Figures 66-69 of Clough) having both ends connected to one of the headrest wing (50 in Figure 6 and 356a,b in Figure 68 of Clough) and the headrest body (42 in Figure 6 and 362 in Figure 68 of Clough); 
a case configured to surround the rotating rod and connected to the other one of the headrest wing and the headrest body (case comprising a cylindrical element taught by element 2 of JPH0649934 and applied for surrounding the shaft 55 shown in Figure 6 of Clough), the case including: 
a first rotating rod through-groove (shown at a left end in Figure 2 and at an upper end in Figures 4 and 5 of JPH0649934 and applied to Clough) being formed at an upper surface of the case (where the through-groove may be considered to be located at the upper surface or may be at an upper surface by a mere and obvious reorientation);
a second rotating rod through-groove (shown at a right end in Figure 2 and at a lower end in Figures 4 and 5 of JPH0649934 and applied to Clough) being formed at a lower surface of the case (where the through-groove may be considered to be located at the lower surface or may be at a lower surface by a mere and obvious reorientation); and

a plurality of wires, being wound around the rotating rod either clockwise or counterclockwise, being accommodated in the case, (as shown in Figure 6 of Clough, and modified as taught by Lu),
wherein inner diameters of the wires are smaller than an outer diameter of the rotating rod before the wires and the rotating rod are assembled (this structure is inherent in the spring clutch or constant torque mechanisms shown by Clough, Lu, and JPH0649934, and is necessary in order for them to function as intended),
wherein the rotating rod is inserted through both the first and second rotating rod through-grooves (as shown in Figure 2 of JPH0649934 with the case of JPH0649934 applied, as applied for example to Figure 6 of Clough),
wherein a diameter of the second rotating rod through-groove is larger than a diameter of the first rotating rod through-groove (as shown in Figures 2, 4, and 5 of JPH0649934 as applied to Clough),
wherein the fixing grove is in communication with the second rotating rod through-groove (as shown in Figure 2 of JPH0649934, the fixing groove intersects the second rotating rod through-groove),
end of each of the wires is inserted into the fixing groove (as shown in Figures 2 and 3 of JPH0649934 as applied to Clough), 
wherein the other end of each of the wires is formed as free end (free ends departing the helical coil of the springs, as shown in Figure 6 of Clough, as well as the end of the spring 3 of JPH0649934 that is not fixed, as shown in Figure 2 of JPH0649934, as applied to Clough), 
wherein a frictional force increases and an operating force of the headrest wing increases when a load is assigned to the one ends of the wires in a direction in which the wires are wound (although functionally recited only, the spring clutch or constant torque mechanisms shown by both Clough and Lu function in this way),
wherein the frictional force decreases and the operating force of the headrest wing decreases when a load is assigned to the one ends of the wires in a direction in which the wires are unwound (although functionally recited only, the spring clutch or constant torque mechanisms shown by both Clough and Lu function in this way),
wherein an operating force at the time of pushing the headrest wing and an operating force at the time of pulling the headrest wing are made different in accordance with a relative difference between the number of wires wound around the rotating rod clockwise and the number of wires wound around the rotating rod counterclockwise (as taught by the number of windings that differ for each of the springs shown in Figures 1-4 of Lu, which inherently functions in the manner recited).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E ALLRED whose telephone number is (571)272-7833.  The examiner can normally be reached on Mon-Fri, 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R Dunn can be reached on 571-272-6670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

DAVID E. ALLRED
Primary Examiner
Art Unit 3636

/DAVID E ALLRED/Primary Examiner, Art Unit 3636